FILED
                            NOT FOR PUBLICATION                             MAR 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC SCHROEDER,                                  No. 13-17122

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00378-HG-RLP

 v.
                                                 MEMORANDUM*
DIAMOND PARKING, INC.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Helen W. Gillmor, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Eric Schroeder appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims in connection

with a parking ticket. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and denies Schroeder’s request for oral argument, set forth
in his opening brief. See Fed. R. App. P. 34(a)(2).
novo a dismissal under Fed. R. Civ. P. 12(b)(6). Gant v. County of Los Angeles,

772 F.3d 608, 614 (9th Cir. 2014). We affirm.

          The district court properly dismissed Schroeder’s Fourteenth Amendment

due process claim because Schroeder failed to allege facts sufficient to show that

he was deprived of any process that was due. See Ulrich v. City & County of San

Francisco, 308 F.3d 968, 974 (9th Cir. 2002) (elements of procedural due process

claim).

          The district court properly dismissed Schroeder’s First Amendment

retaliation claim because Schroeder failed to allege facts sufficient to show that

defendant Kema’s actions would “chill or silence a person of ordinary firmness

from future First Amendment activities.” Mendocino Envtl. Ctr. v. Mendocino

County, 192 F.3d 1283, 1300 (9th Cir. 1999) (citation and internal quotation marks

omitted) (elements of a First Amendment retaliation claim).

          The district court did not abuse its discretion in granting Kema’s motion for

simple joinder. See D. Haw. R. 7.9 (simple joinder); Hinton v. Pac. Enters., 5 F.3d

391, 395 (9th Cir. 1993) (setting forth standard of review for application of local

rules).

          We do not consider matters not specifically and distinctly raised and argued

in the opening brief, see Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009),


                                             2                                   13-17122
nor do we consider “facts [that were] not presented to the district court.” United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          3                                   13-17122